Exhibit 10.20
 
January 3, 2011
 
CPEX Pharmaceuticals, Inc.
2 Holland Way
Exeter, New Hampshire 03833
 
Black Horse Capital LP
Black Horse Capital Master Fund Ltd.
338 S. Sharon Amity Rd. #202
Charlotte, NC 28211
 
Ladies and Gentlemen:
 
Black Horse Capital LP and Black Horse Capital Master Fund Ltd. (collectively,
the “Sponsor”), are pleased to offer this commitment to provide indebtedness to
FCB Holdings Inc., a Delaware corporation (“Buyer”), and/or its Affiliates,
which has been formed for the purpose of acquiring all of the equity securities
of CPEX Pharmaceuticals, Inc., a Delaware corporation (the “Company”), through
the merger of FCB I Acquisition Corp., a wholly-owned subsidiary of Buyer
(“MergerCo” and, together with Buyer, the “Buyer Parties”), with and into the
Company pursuant to the terms of the Agreement and Plan of Merger (the “Merger
Agreement”) dated of even date herewith, by and among, inter alia, the Buyer
Parties and the Company. Capitalized terms used in this letter (the “Commitment
Letter”) but not otherwise defined herein have the respective meanings ascribed
to such terms in the Merger Agreement. This Commitment Letter is being delivered
to the Buyer Parties and the Company to induce them to enter into the Merger
Agreement and is subject to the following terms and conditions.
 
1. Commitment; Guaranty.  This Commitment Letter shall become effective only
upon the execution and delivery of the Merger Agreement by the parties thereto.
Subject to Paragraph 2 hereof, the Sponsor hereby commits to provide, or cause
an assignee permitted by Paragraph 4 of this Commitment Letter to provide, a
loan (the “Loan”) to Buyer in immediately available funds in the amount of Ten
Million and No/100 Dollars $10,000,000.00 (the “Commitment”). The Loan shall
generally be on the terms set forth in Exhibit A attached hereto. The proceeds
of the Loan set forth in this Commitment Letter shall be used by Buyer solely to
(a) fund the payment of consideration payable pursuant to the Merger Agreement
and thereafter for other purposes relating to the transactions contemplated by
the Merger Agreement (including the payment of related fees and expenses), or
(b) fund the Commitment in such amount to allow Buyer to satisfy any damages
awarded to the Company by a Final Order (as defined below) of a court of
competent jurisdiction as a result of fraud or intentional breach by any Buyer
Party of any of the obligations of the Buyer Parties under the Merger Agreement
((a) and (b), together, the “Buyer Funding Obligations”). This Commitment Letter
also constitutes Sponsor’s irrevocable guaranty to the Company of Buyer’s
obligation to pay (as and when and to the Persons required by the Merger
Agreement) the Buyer Funding Obligations up to but in no event exceeding the
Commitment; provided that (x) the Sponsor’s guaranty is subject to the terms and
conditions set forth in this Commitment Letter, including Paragraph 2 below, and
(y) nothing herein shall be construed as (i) a guaranty by the Sponsor of any
other obligation of any Buyer Party, or (ii) except as explicitly provided
herein, an obligation on Sponsor to otherwise provide any funds to any Buyer
Party.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Conditions.  The obligation of the Sponsor to fund the Loan up to the amount
of the Commitment as contemplated by this Commitment Letter is subject to the
terms of this Commitment Letter and is conditioned upon any of the following
having occurred:
 
(a) the satisfaction of all conditions to the obligations of the Buyer Parties
set forth in Sections 7.1 and 7.2 of the Merger Agreement, other than (i) any
such conditions that are to be satisfied only at the Closing and (ii) any such
conditions the failure of which to be satisfied is by reason of fraud or
intentional breach by the Buyer Parties of the obligations of Buyer Parties
under the Merger Agreement, as determined by a court of competent jurisdiction
by Final Order;
 
(b) a court of competent jurisdiction by Final Order has required the Buyer
Parties to specifically perform their respective obligations under the Merger
Agreement to consummate the transactions contemplated thereby in accordance with
the terms set forth in the Merger Agreement (in such case subject to the terms
and conditions of such order); or
 
(c) a court of competent jurisdiction by Final Order has awarded the Company
damages from any Buyer Party, or otherwise required any Buyer Party to pay to
the Company damages as a result of fraud or intentional breach by any Buyer
Party of any of their respective obligations under the Merger Agreement.
 
As used herein, “Final Order” shall mean a final order or judgment of a court of
competent jurisdiction which has been finally affirmed by the highest court
before which such appeal has been sought (with any required appeal bond or
deposit having been posted), or has become final by lapse of time, or is not
otherwise subject to appeal.
 
3. Expiration Date.  The Commitment shall terminate and cease to be of any
further force or effect upon the termination of the Merger Agreement in
accordance with its terms. The Sponsor’s commitment to fund the portion, if any,
of the Loan that is not disbursed by Sponsor to Buyer immediately prior to the
Closing of the Merger shall expire and cease to be of any further force or
effect upon such Closing. Notwithstanding anything to the contrary contained in
this Commitment Letter, the Commitment shall remain in full force and effect and
shall be enforceable by each of the Buyer Parties and the Company to the extent
necessary to require the Sponsor to loan funds to Buyer and cause payment to the
Company in compliance with the obligations of the Sponsor under Paragraphs 2(b)
and 2(c) hereof.
 
4. Assignment.  The commitment evidenced by this Commitment Letter shall not be
assignable by any Buyer Party or the Company without the prior written consent
of the Sponsor, and the granting of such consent in a given instance shall be
solely in the discretion of the Sponsor, and, if granted, shall not constitute a
waiver of this requirement as to any subsequent assignment; provided, that Buyer
may assign this Commitment Letter, without the prior written consent of any
other party hereto, to any Affiliate of a Buyer Party to which a Buyer Party
assigns all or any portion of the Merger Agreement and/or its rights thereunder
in accordance with Section 9.9 thereof so long as such Affiliate assumes all of
such Buyer Party’s obligations under the Merger Agreement; and provided,
further, that any such assignment shall not relieve the Sponsor from its
obligations under this Commitment Letter to the Company. Any purported
assignment of this commitment in contravention of this Paragraph 4 shall be
void. The obligations of the Sponsor hereunder may not be assigned without the
prior written consent of the Buyer Parties and the Company. The Sponsor may
assign a portion of its obligations to fund the Loan to any of the Sponsor’s
Affiliates; provided, however, that any such assignment shall not relieve the
Sponsor of its obligations under this Commitment Letter.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Amendment.  This Commitment Letter may not be amended or terminated or any
provisions waived without the prior written consent of the Sponsor, the Buyer
Parties and the Company.
 
6. Representations; Enforceability; Beneficiaries.  Sponsor hereby represents
and warrants to the Company that (a) it has (and will maintain so long as it has
obligations under this Commitment Letter) unrestricted funds or capital
commitments sufficient to honor its obligations under this Commitment Letter,
(b) it has full power and authority to enter into this Commitment Letter and to
perform its obligations hereunder, and (c) neither this Commitment Letter nor
the performance of its obligations hereunder conflicts with or violates any
organizational document of Sponsor, any contract or commitment of Sponsor or any
applicable law or regulation. This Commitment Letter may be enforced against the
Sponsor by either the Buyer Parties or the Company. Except for the parties to
this Commitment Letter, no other person shall be entitled to rely upon this
Commitment Letter. This Commitment Letter shall be binding upon and inure solely
to the benefit of each party hereto, and nothing herein, express or implied, is
intended or shall confer upon any other person any rights, benefits or remedies
whatsoever under or by reason of this commitment. The parties hereto confirm
that they understand that the Company would not enter into the Merger Agreement
unless Sponsor has provided the commitment to lend set forth in this Commitment
Letter, and that losses suffered by stockholders of the Company as a result of a
breach by Sponsor under this Commitment Letter or the Merger Agreement shall be
taken into account in the determination of those losses incurred by the Company
as a result thereof; provided that the parties hereto agree and acknowledge that
in no event shall Sponsor’s liability for any such losses exceed the Commitment.
 
7. Confidentiality.  Except as may be required by law or by rule, regulation or
guidance of the U.S. Securities and Exchange Commission or the Nasdaq Stock
Market LLC, each party hereto (and any person who shall receive a copy hereof as
permitted pursuant hereto) shall keep confidential this Commitment Letter and
all information obtained by it with respect to the other in connection with this
Commitment Letter, and will use such information solely in connection with the
transactions contemplated hereby. Notwithstanding the foregoing, any party
hereto may disclose this Commitment Letter and its terms and conditions to any
of such parties’ respective officers, directors, affiliates, stockholders,
advisors, employees or financing sources who are involved in the Transaction.
 
8. Governing Law; Consent to Jurisdiction.  This Commitment Letter shall be
governed by and construed in accordance with the domestic laws of the State of
Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware. To the extent permitted by law, each of the parties hereto
hereby irrevocably submits to the exclusive personal jurisdiction of the
Delaware Court of Chancery, New Castle County, or if that court does not have
jurisdiction, a federal court sitting in the State of Delaware, over any suit,
action or other proceeding brought by any party arising out of or relating to
this Commitment Letter, and each of the parties hereto hereby irrevocably agrees
that all claims with respect to any such suit, action or other proceeding shall
be heard and determined in such courts. In the event of any litigation regarding
or arising from this Commitment Letter, the prevailing party shall be entitled
to recover its reasonable expenses, attorneys’ fees and costs incurred therein
or in enforcement or collection of any judgment or award rendered therein.
 
 
3

--------------------------------------------------------------------------------

 
 
9. WAIVER OF JURY TRIAL.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS COMMITMENT LETTER IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
COMMITMENT LETTER OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
10. Entire Agreement.  This Commitment Letter, together with the Merger
Agreement, reflects the entire understanding of the parties with respect to the
subject matter hereof and shall not be contradicted or qualified by any other
agreement, oral or written, before the date hereof.
 
11. Counterparts.  This Commitment Letter may be executed in any number of
counterparts (including by facsimile or other electronic transmission), each of
which shall be an original and all of which, when taken together, shall
constitute one agreement.
 
12. Specific Performance.  The parties hereto acknowledge and agree that the
failure of any party to perform its agreements and covenants hereunder,
including such party’s failure to take all actions as are necessary on such
party’s part in accordance with the terms and conditions of this Commitment
Letter to cause the Merger to be consummated in accordance with the terms of the
Merger Agreement, will cause irreparable injury to the Company, for which
damages, even if available, will not be an adequate remedy. Accordingly, each
party hereby consents to the granting by any court of competent jurisdiction of
the remedy of specific performance of such party’s obligations hereunder without
the requirement of posting any bond or deposit.
 
* * * * *
 
 
4

--------------------------------------------------------------------------------

 
 
If the foregoing is acceptable to you, please sign and return a copy of this
Commitment Letter to the Sponsor, whereupon this Commitment Letter will
constitute the commitment of the Sponsor, subject to the conditions contained
herein, to provide the aforementioned financing to Buyer.
 

 
Very truly yours,
     
BLACK HORSE CAPITAL LP
     
By:
Black Horse Capital Management LLC
   
General Partner
             
By:
/s/ Dale B. Chappell
   
Name:
Dale B. Chappell
   
Title:
Manager






 
BLACK HORSE CAPITAL MASTER FUND LTD.
           
By:
/s/ Dale B. Chappell
   
Name:
Dale B. Chappell
   
Title:
Director





Agreed to and accepted as of
January 3, 2011
 
FCB I HOLDINGS INC.
   
By:
s/ Jonathan M. Couchman
 
Name:
Jonathan M. Couchman
 
Title:
President





FCB I ACQUISITION CORP.
   
By:
s/ Jonathan M. Couchman
 
Name:
Jonathan M. Couchman
 
Title:
President





CPEX PHARMACEUTICALS, INC.
   
By:
s/ John A. Sedor
 
Name:
John A. Sedor
 
Title:
President and Chief Executive Officer



 
5

--------------------------------------------------------------------------------

 